DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 01/02/2020.
Claims 1-15 are pending. 
Claims 1 and 10 are independent. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohle et al. (US 2008/0272669) in view of Lipo et al. (US 2003/0085627).

Re claim 1, Mohle teaches (Figures 3-4) a method comprising:
adjusting currents of a plurality of windings (U1,V1,W1….U4,V4,W4) of a motor (1) through a plurality of power converters (11-14) coupled to the plurality of windings so that the number of poles (poles can be 6, 8 or 10) and the number of phases (phases can be 4, 5, 6 or more) of the motor are dynamically adjustable (para 48; discloses that the poles and phases can be more); and

Lipo teaches (Figures 8) injecting a plurality of high-order harmonic currents (third harmonic current) into the plurality of windings (ABC and XYZ; para 88) of the motor (31; para 88) through controlling the plurality of power converters (37 and 40) to improve a performance index of the motor (para 39 and 48).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Mohle with the system of Lipo to significantly increase torque performance (see Lipo; abstract).

Re claim 2, Mohle in view of Lipo teaches the method of claim 1, wherein:
the plurality of high-order harmonic currents is produced by a plurality of high-order harmonic voltages comprising a third-order harmonic generated by the plurality of power converters (see Lipo; para 57-58).

Re claim 3, Mohle in view of Lipo teaches the method of claim 1, wherein:
the plurality of windings of the motor is divided into a plurality of groups (see Mohle; U1,V1,W1….U4,V4,W4), and wherein first terminals of all windings in a group are coupled to a connection bar (see Mohle; Fig. 4), and a second terminal of each winding in the group is coupled to one of the plurality of power converters (see Mohle; Fig. 4).

Re claim 5, Mohle in view of Lipo teaches the method of claim 1, further comprising:

(see Mohle; para 14-15; discloses the machine is still controlled when a failure occurs).

Re claim 6, Mohle in view of Lipo teaches the method of claim 1, further comprising:
determining an injection ratio of a high-order harmonic current to a fundamental frequency current for improving the performance index of the motor (see Lipo; para 48-50).

Re claim 7, Mohle in view of Lipo teaches the method of claim 1, further comprising:
adjusting phase shifts between currents of adjacent windings of the motor to dynamically adjust the number of poles and the number of phases in a pair of poles (see Lipo; para 45).

Re claim 8, Mohle in view of Lipo teaches the method of claim 1, further comprising:
injecting the plurality of high-order harmonic currents into the plurality of windings of the motor to increase power capability of the motor or the plurality of power converters (see Lipo; para 39 and 48).

Re claim 9, Mohle in view of Lipo teaches the method of claim 1, further comprising:
injecting a zero-sequence component into the plurality of windings of the motor to improve a performance index of the motor (see Lipo; para 33, 38 and 47-48).

Re claim 10, Mohle teaches (Figures 3-4) a system comprising:
a motor (1) having a plurality of windings (U1,V1,W1….U4,V4,W4) arranged into a plurality of groups (Fig. 3-4), wherein all
first terminals of windings in a group are connected to a connection bar (Fig. 4), and wherein each
(Fig. 4);
all power converters (11-14) coupled to the windings in the group forming a set (Fig. 4), wherein the set
of power converters is coupled to a power source (para 46) and is configured to control currents of the
group of windings (para 46); and
a controller configured to determine the number of poles and number of phases (para 48; discloses that the poles and phases can be more), and
but fails to explicitly teach inject a high-order harmonic component into the motor to improve a performance index.
Lipo teaches (Figure 8) inject a high-order harmonic component (third harmonic current) into the motor to improve a performance index (para 39 and 48).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Mohle with the system of Lipo to significantly increase torque performance (see Lipo; abstract).

Re claim 11, Mohle in view of Lipo teaches the system of claim 10, wherein:
two power sources (see Lipo; 47 and 48) coupled to two sets of power converters are connected in series (see Lipo; Fig. 8).

Re claim 14, Mohle in view of Lipo teaches the system of claim 10, wherein:
the controller is configured to inject a third-order harmonic component into the motor for improving power capability of the motor (see Lipo; para 39 and 48).



4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohle et al. (US 2008/0272669) in view of Lipo et al. (US 2003/0085627) as applied to claim 3 above, and further in view of Kaiser et al. (US 2009/0140596).

Re claim 4, Mohle in view of Lipo teaches the method of claim 3, wherein:
but fails to explicitly teach a winding of the plurality of windings is a metal bar.
Kaiser teaches (Figure 1) a winding of the plurality of windings is a metal bar (bar wound stator; para 15).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Mohle with the system of Lipo further with the system of Kaiser to provide superior thermal performance (see Kaiser; para 4).



Claims 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohle et al. (US 2008/0272669) in view of Lipo et al. (US 2003/0085627) as applied to claim 10 above, and further in view of Kanazawa et al. (US 2018/0351482).

Re claim 12, Mohle in view of Lipo teaches the system of claim 10, wherein:
but fails to explicitly teach the controller is configured to adjust the number of poles and the number of phases in a pair of poles of the motor through adjusting currents flowing through the windings.
Kanazawa teaches (Figures 3 and 6) the controller (33) is configured to adjust the number of poles and the number of phases in a pair of poles of the motor (100) through adjusting currents flowing through the windings (see para 31 and 35; current is supplied to the motor and number of poles are adjusted).

ordinary skill in the art, to modify that taught by Mohle with that taught by Lipo further with that taught by Kanazawa to restrict torque ripple (see Kanazawa, para 35).

Re claim 13, Mohle in view of Lipo teaches the system of claim 10, wherein the controller comprises:
but fails to explicitly teach a pole number decision unit configured to determine the number of poles based on a plurality of operating parameters;
a system control unit configured to generate a plurality of reference signals for controlling the power converters; and
a modulation unit configured to generate a plurality of PWM signals for controlling the power converters, wherein the modulation unit has inputs coupled to the pole number decision unit and the system control unit.
Kanazawa teaches (Fig. 3 and 6) a pole number decision unit (3) configured to determine the number of poles based on a plurality of operating parameters (para 35);
a system control unit (33) configured to generate a plurality of reference signals for controlling the power converters (Fig. 3 shows controller 33 sends plurality of reference signals to INV1 and INV2); and
a modulation unit (33) configured to generate a plurality of PWM signals for controlling the power converters, wherein the modulation unit has inputs coupled to the pole number decision unit and the system control unit (para 35; controller 33 inherently generates PWM and para 35 discloses number of poles are based on the PWM frequency of each INV).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Mohle with that taught by Lipo further with that taught by Kanazawa to decrease or restrict torque ripple (see Kanazawa, para 35).

Re claim 15, Mohle in view of Lipo teaches the system of claim 10, but fails to teach wherein:
the controller is configured to determine the number of poles based on a speed of the
motor.
Kanazawa teaches the controller is configured to determine the number of poles based on a speed of the Motor (para 35; number of poles can be determined based on maximum number of times of rotation of the motor 100).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Mohle with that taught by Lipo further with that taught by Kanazawa to decrease or restrict torque ripple (see Kanazawa, para 35)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846